Case 2:18-cv-10277-MCA-ESK Document 144 Filed 07/29/21 Page 1 of 1 PageID: 1659




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

          CHAMBERS OF                                                    MARTIN LUTHER KING
      MADELINE COX ARLEO                                                     COURTHOUSE
  UNITED STATES DISTRICT JUDGE                                         50 WALNUT ST. ROOM 4066
                                                                           NEWARK, NJ 07101
                                                                             973-297-4903
 July 29, 2021

 VIA CERTIFIED MAIL
 7805 Mandan Road
 Apt. 204
 Greenbelt, MD 20770

 VIA ECF
 Counsel for Defendants

                                          LETTER ORDER

        Re:      Dr. Beverley M. Harris v. The Bozzuto Group, et al.,
                 Civil Action No. 18-10277          ___________________

 Dear Litigants:
          The Court is in receipt of Plaintiff Dr. Beverley M. Harris’s (“Plaintiff”) Motion to File for
 in forma pauperis, ECF No. 142. On June 28, 2018, the Court issued an order permitting Plaintiff
 to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. ECF No. 6. Following substantial
 motion practice, the Court entered an order dismissing Plaintiff’s claims with prejudice for failure
 to state a claim upon which relief can be granted. ECF No. 135. Plaintiff appealed, and the Third
 Circuit affirmed this Court’s decision on the merits on July 21, 2020. ECF No. 141.

         Plaintiff therefore has no active claims, and this matter remains closed. Moreover, this
 Court has already granted Plaintiff’s prior request to proceed in forma pauperis. Accordingly,
 Plaintiff’s Motion to File for in forma pauperis, ECF No. 142, is DENIED AS MOOT. The Clerk
 of Court is instructed to serve a copy of this Order on Plaintiff via Certified Mail.

                                                     SO ORDERED.

                                                     /s Madeline Cox Arleo__________
                                                     MADELINE COX ARLEO
                                                     UNITED STATES DISTRICT JUDGE
